PER CURIAM.
This is a sales tax exemption suit in which the Court of Civil Appeals held that leases on personal property were not subject to the sales tax exemption under article 20.04(V).1 509 S.W.2d 696. It is unnecessary for us to decide the question as to whether any lease agreement could qualify for sales tax exemption. We are of the opinion that the judgment of the Court of Civil Appeals should be affirmed as to the facts in issue because it is clear that this particular lessee-lessor relationship is not the type of joint ownership which would result in an exempt transaction under art. 20.04(V). The application for writ of error is refused, no reversible error.

. Statutory references are to Vernon’s Texas Civil Statutes Annotated, Taxation-General.